DETAILED ACTION
This is a response to the Amendment to Application # 17/163,486 filed on April 25, 2022 in which claims 1, 5, 6, 11, 15, and 16 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 25, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 11 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claims 1 and 11 are objected to because of the following informalities:  the final limitation of these claims begins “coordinating displaying,” which is grammatically incorrect and unclear. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 5, 6, 11, 15, and 16, these claims use the term “likely,” which is a relative term that renders the claim indefinite.  The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Items are understood to be “likely” when something has a “high probability” of occurring. In order to overcome this rejection, the examiner recommends incorporating a standard for determining when the items are likely into the claims, such as the algorithm for determining likely. For instance, Applicant could incorporate a ranked list where elements above a threshold are deemed “likely.”

Regarding claims 2-4, 7-10, 12-14, and 17-20, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kleiner et al., US Publication 2020/0159862 (hereinafter Kleiner), which incorporates by reference Sun et al., US Publication 20117/0206431 (hereinafter Sun) at Kleiner ¶ 73 in view of Guerraz et al., US Publication 2007/0239745, hereinafter Guerraz.

Regarding claim 1, Kleiner discloses a system comprising “one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors” (Kleiner ¶ 5). Additionally, Kleiner discloses the system to “cause the one or more processors to perform: receiving in-session user activity entered into on an initial graphical user interface (GUI) from a user electronic device of a user; pre-processing the in-session user activity to determine one or more intents of the in-session user activity” (Kleiner ¶ 33) by processing the actions “currently tak[en] in the application” in order to “identify the current task” (i.e., determine the user’s intent).  Further, Kleiner discloses “comparing the one or more intents of the in-session user activity with one or more likely intents” (Kleiner ¶ 33) by determining related commands that “enable the user to accomplish their tasks more efficiently” (i.e., are likely) by comparing the current action to other commands “used in conjunction” with the command. Finally, Kleiner discloses “coordinating displaying a likely to be used GUI element on the user electronic device of the user based on the one or more likely intents” (Kleiner ¶ 33) by displaying suggested portion 130B.
Kleiner does not appear to explicitly disclose “constructing a vector using the in-session user activity by incrementing a count for a specific action corresponding to a category of one or more items in a hierarchical categorization, wherein: the count is stored in a database; and the category is a level in the hierarchical categorization.”
However, Guerraz discloses a data categorization method including the step of “constructing a vector using the document by incrementing a count for a specific data element corresponding to a category of one or more items in a hierarchical categorization” (Guerraz ¶¶ 52-53) by creating a word-frequency vector for a document, where the vector stores a count for each keyword. This vector must be incremented each time the keyword is present, or the count would be inaccurate, and therefore, useless. Guerraz continues that these words correspond to a class, which Guerraz ¶ 28 and Fig. 2 show to be a hierarchal category. 
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Guerraz was combined with Guerraz, the categorization method of Guerraz would be applied to the user activities and the actions of Kleiner. Therefore, the combination of Guerraz and Kleiner at least teaches and/or suggests the claimed limitation “constructing a vector using the in-session user activity by incrementing a count for a specific action corresponding to a category of one or more items in a hierarchical categorization,” rendering it obvious.
Additionally, Guerraz discloses “wherein: the count is stored in a database” (Guerraz ¶ 9) where the counts are stored in a bag-of-words data structure. Finally, Guerraz discloses “the category is a level in the hierarchical categorization.” (Guerraz ¶ 28 and Fig. 2).
Kleiner and Guerraz are analogous art because they are from the “same field of endeavor,” namely that of data categorization. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kleiner and Guerraz before him or her to modify the data categorization of Kleiner to include the vector construction of Guerraz.
The motivation for doing so would have been that bag of words models are widely known by those of ordinary skill in the art to be simple to use and implement. 

Regarding claim 11, it merely recites a method implemented by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Kleiner and Guerraz comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 4 and 14, the combination of Kleiner and Guerraz discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kleiner and Guerraz discloses “down sampling one or more popular intents of the one or more intents of the in-session user activity” (Sun ¶ 43) by using a pooling layers, which one of ordinary skill in the art would know to be a synonym for a down sampling layer. Further, the combination of Kleiner and Guerraz discloses “the one or more popular intents being determined using historical activity data” (Kleiner ¶ 24).

Regarding claims 5 and 15, the combination of Kleiner and Guerraz discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kleiner and Guerraz discloses “pre-processing the in-session user activity comprises: constructing one or more sequences of the one or more intents from one or more GUI interactions of the in-session user activity” (Kleiner ¶ 39) by constructing a list of commands (i.e., intents) used previously by the user. Further, the combination of Kleiner and Guerraz discloses “comparing the one or more intents of the in-session user activity with the one or more likely intents comprises: comparing the one or more sequences of the one or more intents from the one or more GUI interactions with one or more likely sequences of one or more likely GUI interactions of the one or more likely intents” (Kleiner ¶ 41) by comparing the history of actions with the list of recently used actions.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kleiner in view of Guerraz, as applied to claims 1 and 11 above, in further view of Al Majid et al., US Patent 10,970,329 (hereinafter Al Majid), as evidenced by Pointwise mutual information; April 7, 2020; Wikipedia; Pages 1-5  (hereinafter Pointwise mutual information).	

Regarding claims 2 and 12, the combination of Kleiner and Guerraz discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kleiner and Guerraz does not appear to explicitly disclose “wherein pre-processing the in-session user activity comprises: determining a normalized point-wise mutual information (NPMI) score between one or more GUI interactions in the in-session user activity.”
However, Al Majid discloses a system for processing user interface data including determining a normalized point-wise mutual information (NPMI) score between one or more GUI elements in the user session. (Al Majid col. 7, ll. 36-55). 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Al Majid was combined with Kleiner and Guerraz, the pre-processing of Kleiner and Guerraz would be performed by using the NPMI score of Al Majid as applied to the interactions of Kleiner and Guerraz. Therefore, the combination of Kleiner, Guerraz, and Al Majid at least teaches and/or suggests the claimed limitation “wherein pre-processing the in-session user activity comprises: determining a normalized point-wise mutual information (NPMI) score between one or more GUI interactions in the in-session user activity,” rendering it obvious.
Kleiner, Guerraz, and Al Majid are analogous art because they are from the “same field of endeavor,” namely that of associating user interface elements with each other.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kleiner, Guerraz, and Al Majid before him or her to modify the neural network of Kleiner and Guerraz to include the NPMI score of Al Majid.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kleiner and Guerraz teaches the “base device” for associating computer functions and interface elements. Further, Al Majid teaches the “known technique” of using an NPMI score to associate computer interface elements that is applicable to the base device of Kleiner and Guerraz. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 3 and 13, the combination of Kleiner, Guerraz, and Al Majid discloses the limitations contained in parent claims 2 and 12 for the reasons discussed above. In addition, the combination of Kleiner, Guerraz, and Al Majid discloses “wherein the NPMI score is calculated as a function of: point-wise mutual information between at least two intents of the one or more intents of the in-session user activity; and joint self-information of the at least two intents of the one or more intents of the in- session user activity” (Al Majid col. 7, ll. 36-55) by disclosing the use of an NPMI score, which a person of ordinary skill in the art would understand to be calculated by dividing a pointwise mutual information score by a joint self-information score. (Pointwise mutual information 2).

Claims 6-10 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kleiner in view of Guerraz, as applied to claims 1 and 11 above, in further view of Malak et al., US Publication 2018/0341839 (hereinafter Malak).

Regarding claims 6 and 16, the combination of Kleiner and Guerraz discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, although the combination of Kleiner and Guerraz discloses the use of a neural network for the reasons discussed above, it does not appear to explicitly disclose “wherein comparing the one or more intents of the in-session user activity with the one or more likely intents comprises: generating one or more embeddings for at least part of the in-session user activity; and comparing the one or more embeddings for the at least the part of the in-session user activity to one or more likely embeddings for the one or more likely intents.”
However, Malak discloses a neural network “wherein comparing the one or more words with the one or more other words comprises: generating one or more embeddings for at least part of the words” (Malak ¶ 99) by creating word embeddings for the data. Additionally, Malak discloses “comparing the one or more embeddings for the at least the part of the words to one or more likely embeddings for the one or more other words” (Malak ¶ 100) by comparing the data sets, which include the embeddings. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Malak was combined with Kleiner and Guerraz, the embeddings of Malak would be used with the user activities and complementary intents of Kleiner and Guerraz. Thus, the combination of Kleiner, Guerraz, and Malak at least teaches and/or suggests the claimed limitation “wherein comparing the one or more intents of the in-session user activity with the one or more likely intents comprises: generating one or more embeddings for at least part of the in-session user activity; and comparing the one or more embeddings for the at least the part of the in-session user activity to one or more likely embeddings for the one or more likely intents,” rendering it obvious.
Kleiner, Guerraz, and Malak are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kleiner, Guerraz, and Malak before him or her to modify the neural network of Kleiner and Guerraz to include the embeddings of Malak.
The motivation for doing so would have been that using embeddings in a neural network is known by a person of ordinary skill in the art to reduce the dimensionality of data to be processed by the neural network and allow for better visualization of the data.

Regarding claims 7 and 17, the combination of Kleiner, Guerraz, and Malak discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, the combination of Kleiner, Guerraz, and Malak discloses “inputting one or more sequences of one or more GUI interactions of the in-session user activity into a neural network.” (Kleiner ¶ 71).

Regarding claims 8 and 18, the combination of Kleiner, Guerraz, and Malak discloses the limitations contained in parent claims 7 and 17 for the reasons discussed above. In addition, the combination of Kleiner, Guerraz, and Malak discloses “wherein the neural network uses a Word2Vec skip-gram model.” (Malak ¶ 99).

Regarding claims 9 and 19, the combination of Kleiner, Guerraz, and Malak discloses the limitations contained in parent claims 7 and 17 for the reasons discussed above. In addition, the combination of Kleiner, Guerraz, and Malak discloses “wherein an output layer of the neural network comprises a SoftMax classifier.” (Sun ¶ 95).

Regarding claims 10 and 20, the combination of Kleiner, Guerraz, and Malak discloses the limitations contained in parent claims 7 and 17 for the reasons discussed above. In addition, the combination of Kleiner, Guerraz, and Malak discloses “wherein the neural network comprises a 2-layer neural network having at least one hidden layer.” (Sun ¶ 43 and Kleiner ¶ 71).
 
Response to Arguments
Applicant’s request to hold in abeyance the objection to the title and claims 1-20 filed April 25, 2022 (Remarks 7) is noted.

Applicant's arguments filed April 25, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive for the reasons discussed in the rejection above.

Applicant’s arguments filed April 25, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (Remarks 8-12) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kleiner and Guerraz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Vijayaraghavan et al., US Publication 2014/0229408, System and method for constructing a vector of counts related to hierarchical categorization.
Girgensohn, US Publication 2019/0034758, System and method for constructing a vector of counts related to hierarchical categorization.
Steedman Henderson et al., US Publication 2020/0152184, System and method for constructing a vector of counts related to hierarchical categorization.
Sabeg et al., US Publication 2020/0160388, System and method for constructing a vector of counts related to hierarchical categorization.
Dubey et al., US Publication 2020/0334093, System and method for constructing a vector of counts related to hierarchical categorization. 
Miskovic et al., US Patent 10,783,169, System and method for constructing a vector of counts related to hierarchical categorization.
Davis et al., US Patent 10,885,336, System and method for constructing a vector of counts related to hierarchical categorization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176